              Case
               Case2:19-cv-01959-MJP
                    2:19-cv-01959-MJP Document
                                       Document13-1
                                                14 Filed
                                                    Filed04/27/20
                                                          04/26/20 Page
                                                                    Page11ofof22



1
                                                               The Honorable Marsha J. Pechman
2

3

4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
6

7
      PeopleTech Group, Inc.,

8           Plaintiff,
                                                    Civil Action No. 19-1959-MJP
9     v.
                                                    ORDER STAYING CASE DEADLINES
10    United States Department of Homeland
      Security, et al.,
11

12          Defendants.
13

14                               ORDER STAYING CASE DEADLINES

15           For good cause shown, the Court GRANTS the parties’ stipulated motion. This case shall

16   be STAYED for the next 180 days, until October 26, 2020, pursuant to the terms of the parties’
17
     settlement agreement. The parties shall promptly notify the Court after Defendants issue a new
18
     decision on Plaintiff’s I-140 visa petition.
19
     IT IS SO ORDERED.
20

21
     Presented by:
22
     /s/ Robert H. Gibbs
23
     Robert H. Gibbs
24
     /s/ John P. Pratt
25
     John P. Pratt
26
     Attorneys for Plaintiff
             Case
              Case2:19-cv-01959-MJP
                   2:19-cv-01959-MJP Document
                                      Document13-1
                                               14 Filed
                                                   Filed04/27/20
                                                         04/26/20 Page
                                                                   Page22ofof22



1
     /s/ Joshua S. Press
2
     Joshua S. Press
3
     Attorney for Defendants
4

5    Dated: April 27, 2020                       _____________________________
                                                 Hon. Marsha J. Pechman
6
                                                 UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
